Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.        This Office Action responds to the Application filed on 12/14/2021.
Claims 21-40 are pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 21-26, 28-33, 35-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Rijck (U.S. Pub. No. 2006/0242633 A1).

As per claim 21, De Rijck discloses:
A system comprising a processor and a memory having instructions, when executed by the processor (See Figure 11), configured to: 
process information pertaining to a type of task to generate a plurality of areas of reach, wherein each of the plurality of areas of reach corresponds to a portion of a shared space (See Para [0042], i.e. initial clusters is formed…clustering … register data flow –[prior form clusters being the plurality of areas of reach cited]); 
generate a plurality of inflated areas of reach by inflating each of the plurality of areas of reach based on a task-specific factor pertinent to the type of task (See Para [0042], i.e. clusters are then expanded, See Figure 8, i.e. keep expanding the clusters, See Para [0043]-[0048]) and 
automatically schedule parallel execution of tasks associated with any of the plurality of inflated areas of reach satisfying a spatial constraint (See Para [0042], i.e. parallelism … processing, See Para [0043]-[0088], i.e. clusters may be schedule in parallel…improved parallelism of execution [prior art directed to parallel processing of data flow graph, including inflating of cluster to perform the parallel processing, considered as the schedule parallel execution cited above]).

As per claim 22, De Rijck discloses all of the features of claim 21 as discloses above wherein De Rijck also discloses wherein the processor comprises a plurality of cores, and wherein the instructions, when executed by the processor, configured to dispatch scheduled tasks for execution by the plurality of cores, wherein each of the plurality of cores is configured to execute at least a subset of the scheduled tasks in parallel with other tasks (See Para [0005], i.e. parallelism through…multiple processing units, See Para [0042], i.e. parallelism … processing, See Para [0043]-[0088], i.e. clusters may be schedule in parallel…improved parallelism of execution).

As per claim 23, De Rijck discloses all of the features of claim 21 as discloses above wherein De Rijck also discloses wherein each of the plurality of inflated areas of reach corresponds to a rectangle, and wherein the satisfying the spatial constraint comprises determining whether any of rectangles overlap (See Figure 6, i.e. c, See Para [0022], i.e. non-overlapping fashion, See Para [0039]-[0045]).

As per claim 24, De Rijck discloses all of the features of claim 21 as discloses above wherein De Rijck also discloses wherein the memory further comprises instructions, when executed by the processor, configured to cause an assignment of each of the scheduled tasks to a deferred state (See Abstract, i.e. schedule … do not overlap, Para [0012]-[0017], i.e. scheduling said for non-overlapped execution…scheduled time –[prior art schedule execution based on time, therefore being deferred state as cited]).

As per claim 25, De Rijck discloses all of the features of claim 24 as discloses above wherein De Rijck also discloses wherein the processor comprises a plurality of cores, and the memory further comprises instructions, when executed by the processor, configured to cause a transition of a task from the deferred state to an active state, wherein in the active state a thread is assigned to execute the task using at least one of the plurality of cores (See Abstract, i.e. schedule … do not overlap, Para [0012]-[0017], i.e. scheduling said for non-overlapped execution…scheduled time –[scheduling execution, the execution process when the scheduled time meet, therefore being active as cited above]).

As per claim 26, De Rijck discloses all of the features of claim 25 as discloses above wherein De Rijck also discloses wherein tasks in the active state are executed in parallel using the plurality of cores (See Para [0005], i.e. parallelism through…multiple processing units, See Para [0042], i.e. parallelism … processing, See Para [0043]-[0088], i.e. clusters may be schedule in parallel…improved parallelism of execution).

As per claim 28, De Rijck discloses:
A method, implemented by a processor, comprising: 
using the processor (See Figure 11), processing information pertaining to a type of task to generate a plurality of areas of reach, wherein each of the plurality of areas of reach corresponds to a portion of a shared space (See Para [0042], i.e. initial clusters is formed…clustering … register data flow –[prior form clusters being the plurality of areas of reach cited]); 
using the processor, generating a plurality of inflated areas of reach by inflating each of the plurality of areas of reach based on a task-specific factor pertinent to the type of task (See Para [0042], i.e. clusters are then expanded, See Figure 8, i.e. keep expanding the clusters, See Para [0043]-[0048]); and 
automatically scheduling parallel execution of tasks associated with any of the plurality of inflated areas of reach satisfying a spatial constraint (See Para [0042], i.e. parallelism … processing, See Para [0043]-[0088], i.e. clusters may be schedule in parallel…improved parallelism of execution [prior art directed to parallel processing of data flow graph, including inflating of cluster to perform the parallel processing, considered as the schedule parallel execution cited above]).

As per claim 29, De Rijck discloses all of the features of claim 28 as discloses above wherein De Rijck also discloses wherein the processor comprises a plurality of cores, and wherein the method further comprises dispatching scheduled tasks for execution by the plurality of cores, wherein each of the plurality of cores is configured to execute at least a subset of the scheduled tasks in parallel with other tasks (See Para [0005], i.e. parallelism through…multiple processing units, See Para [0042], i.e. parallelism … processing, See Para [0043]-[0088], i.e. clusters may be schedule in parallel…improved parallelism of execution).

As per claim 30, De Rijck discloses all of the features of claim 28 as discloses above wherein De Rijck also discloses wherein each of the plurality of inflated areas of reach corresponds to a rectangle, and wherein the satisfying the spatial constraint comprises determining whether any of rectangles overlap (See Figure 6, i.e. c, See Para [0022], i.e. non-overlapping fashion, See Para [0039]-[0045]).

As per claim 31, De Rijck discloses all of the features of claim 28 as discloses above wherein De Rijck also discloses causing an assignment of each of the scheduled tasks to a deferred state (See Abstract, i.e. schedule … do not overlap, Para [0012]-[0017], i.e. scheduling said for non-overlapped execution…scheduled time –[prior art schedule execution based on time, therefore being deferred state as cited]).

As per claim 32, De Rijck discloses all of the features of claim 31 as discloses above wherein De Rijck also discloses wherein the processor comprises a plurality of cores, and wherein the method further comprises causing a transition of a task from the deferred state to an active state, wherein in the active state a thread is assigned to execute the task using at least one of the plurality of cores (See Abstract, i.e. schedule … do not overlap, Para [0012]-[0017], i.e. scheduling said for non-overlapped execution…scheduled time –[scheduling execution, the execution process when the scheduled time meet, therefore being active as cited above]).

As per claim 33, De Rijck discloses all of the features of claim 28 as discloses above wherein De Rijck also discloses wherein automatically scheduling the parallel execution of tasks comprises using a tree data structure with geometric properties to find a set of tasks that are mutually exclusive based on a respective bounding box with maximum reach (See Figures 1-7, See Para [0042], i.e. parallelism … processing, See Para [0043]-[0088], i.e. clusters may be schedule in parallel…improved parallelism of execution).

As per claim 35, De Rijck discloses:
A non-transitory storage medium comprising instructions corresponding to a method, implemented by a processor (See Figure 11), the method comprising: 
using the processor, processing information pertaining to a type of task to generate a plurality of areas of reach, wherein each of the plurality of areas of reach corresponds to a portion of a shared space (See Para [0042], i.e. initial clusters is formed…clustering … register data flow –[prior form clusters being the plurality of areas of reach cited]); 
using the processor, generating a plurality of inflated areas of reach by inflating each of the plurality of areas of reach based on a task-specific factor pertinent to the type of task (See Para [0042], i.e. clusters are then expanded, See Figure 8, i.e. keep expanding the clusters, See Para [0043]-[0048]); and 
automatically scheduling parallel execution of tasks associated with any of the plurality of inflated areas of reach satisfying a spatial constraint (See Para [0042], i.e. parallelism … processing, See Para [0043]-[0088], i.e. clusters may be schedule in parallel…improved parallelism of execution [prior art directed to parallel processing of data flow graph, including inflating of cluster to perform the parallel processing, considered as the schedule parallel execution cited above])

As per claim 36, De Rijck discloses all of the features of claim 35 as discloses above wherein De Rijck also discloses wherein the processor comprises a plurality of cores, and wherein the method further comprises causing the processor to dispatch scheduled tasks for execution by the plurality of cores, wherein each of the plurality of cores is configured to execute at least a subset of the scheduled tasks in parallel with other tasks (See Para [0005], i.e. parallelism through…multiple processing units, See Para [0042], i.e. parallelism … processing, See Para [0043]-[0088], i.e. clusters may be schedule in parallel…improved parallelism of execution).

As per claim 37, De Rijck discloses all of the features of claim 35 as discloses above wherein De Rijck also discloses wherein each of the plurality of inflated areas of reach corresponds to a rectangle, and wherein the satisfying the spatial constraint comprises determining whether any of rectangles overlap (See Figure 6, i.e. c, See Para [0022], i.e. non-overlapping fashion, See Para [0039]-[0045]).

As per claim 38, De Rijck discloses all of the features of claim 35 as discloses above wherein De Rijck also discloses wherein the method further comprises causing an assignment of each of the scheduled tasks to a deferred state (See Abstract, i.e. schedule … do not overlap, Para [0012]-[0017], i.e. scheduling said for non-overlapped execution…scheduled time –[prior art schedule execution based on time, therefore being deferred state as cited]).

As per claim 39, De Rijck discloses all of the features of claim 38 as discloses above wherein De Rijck also discloses wherein the processor comprises a plurality of cores, and wherein the method further comprises causing a transition of a task from the deferred state to an active state, wherein in the active state a thread is assigned to execute the task using at least one of the plurality of cores (See Abstract, i.e. schedule … do not overlap, Para [0012]-[0017], i.e. scheduling said for non-overlapped execution…scheduled time –[scheduling execution, the execution process when the scheduled time meet, therefore being active as cited above]).

As per claim 40, De Rijck discloses all of the features of claim 35 as discloses above wherein De Rijck also discloses wherein automatically scheduling the parallel execution of tasks comprises using a tree data structure with geometric properties to find a set of tasks that are mutually exclusive based on a respective bounding box with maximum reach (See Figures 1-7, See Para [0042], i.e. parallelism … processing, See Para [0043]-[0088], i.e. clusters may be schedule in parallel…improved parallelism of execution).

Allowable Subject Matter
5.	Claims 27 and 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach the limitations of claims 27 and/or 34.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHA T NGUYEN/Primary Examiner, Art Unit 2851